Mr. Presiding Justice O’Connor delivered the opinion of the court. 6. Damages, § 190*—how amount determined. In an action for personal injuries, the amount of damages which may be recovered depends on the circumstances of the case, and is not a matter of mathematical computation. 7. Damages, § 125*—when verdict for Toss of leg not excessive. In an action by a miner to recover for personal injuries resulting in the loss of his left leg about six inches below the crotch, where plaintiff at the time of the accident was nineteen years of age and had a high school education, and where though he still suffered pain at the time of the trial, three years later, the wound had healed, a verdict for $18,500 held not excessive, although plaintiff earned but $2 to $2.25 per day and worked only when the mine was operated, which was from 150 to 200 days in the year.